DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/23/2020 and 1/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/468,240, filed on 3/24/2017.

Election/Restrictions
Applicant’s election without traverse of species I corresponding to claims 1-6, 8-13 and 15-36 and figures 1-9B in the reply filed on 12/21/2020 is acknowledged.
Claims 7 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,674,064.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader recitation of claim 1 of U.S. Patent No. 10,674,064.  Claim 1 of the instant application is identical to claim 1 of U.S. Patent No. 10,674,064 except for the fact that lines 21-22 of claim 1 of the instant application disclose “the transmission ends according to a change of a signal level of the third channel…” and lines 21-22 of claim 1 of U.S. Patent No. 10,674,064 disclose “the reception and the transmission end according to a change of a signal level of the third channel…”.  Therefore, it is clear that claim 1 of the instant application is a broader recitation of claim 1 of U.S. Patent No. 10,674,064.

Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,674,064.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application is a broader recitation of claim 2 of U.S. Patent No. 10,674,064.  

3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,674,064.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the instant application is a broader recitation of claim 3 of U.S. Patent No. 10,674,064.  

Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,674,064.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 4 of the instant application is a broader recitation of claim 4 of U.S. Patent No. 10,674,064.  

Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,674,064.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 17 of the instant application is a broader recitation of claim 5 of U.S. Patent No. 10,674,064.  

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,674,064.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 18 of the instant application is a broader recitation of claim 6 of U.S. Patent No. 10,674,064.  
19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,674,064.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is a broader recitation of claim 8 of U.S. Patent No. 10,674,064.  

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,674,064.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the instant application is a broader recitation of claim 7 of U.S. Patent No. 10,674,064.  

Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,674,064.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 21 of the instant application is a broader recitation of claim 9 of U.S. Patent No. 10,674,064.  

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 11 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 27 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 28 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 22 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 23 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 24 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 25 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 26 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 27 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 22 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 28 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 23 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 29 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 25 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 30 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 24 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 31 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 26 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 32 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 30 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 33 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 31 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 34 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 33 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 35 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 32 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.
Claim 36 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 34 of prior U.S. Patent No. 10,674,064. This is a statutory double patenting rejection.

Allowable Subject Matter
s 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 15, the prior art fails to teach or suggest, a control method for an accessory apparatus having the specific configurations disclosed in claim 15 wherein the accessory apparatus is detachably attachable to an image-capturing apparatus and the method controls a communication between the accessory apparatus an the image-capturing apparatus, the method comprising the steps of: controlling a communication by a first mode where wherein a transmission of accessory data via a first channel and a receipt of camera data via a second channel as the communication is performed in accordance with a maintenance of a signal level of a third channel at a second signal level after a change of the signal level of a third channel from a first signal level to a second signal level, and controlling a communication by a first mode and a second mode where a transmission of accessory data via a first channel and a reception of camera data via a second channel as a communication are performed in accordance with a change of a signal level of the third channel from the first signal level to the second signal level, wherein in the first mode, more than one frame of data can be communicated via the first channel and the second channel in accordance with a change of a signal level of the third channel from the first signal level to the second signal level, and the transmission ends according to a change of a signal level of the third channel from the second signal level to the first signal level, wherein in the second mode, one frame of data is communicated via the first channel and the second channel in accordance with a change of a signal level of the third channel from the first signal level to the second signal level.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Imafuji US 2014/0184893 discloses a camera with an interchangeable lens and driven information transmission unit that transmits signals between the camera and the interchangeable lens.
Kawada US 2013/0308042 discloses a camera with an interchangeable lens wherein control signals are exchanged between the camera and the interchangeable lens.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699